DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on September 7, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-6, 9, 15, 17, 19 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Linares et al. (US 2010/0028556) in view of Vohra et al. (US 2009/0297429).
Regarding claims 1 and 15, Linares discloses a chemical vapor deposited single crystal colored diamond comprising a plurality of layers, see Figure 1 and [0006-0010].  The reference further discloses the layers as alternating between colored (doped) and colorless (undoped) layers wherein the doped layers have higher defects [0009-0013].  Blue colored diamond may be formed by doping thin layers with boron, alternated with low or undoped CVD diamond layers [0007 and 0014].  The boron doped layers are doped with boron in the range of 0.5 ppm to 1000 ppm, which overlaps the claimed range [0015].  The undoped layers of diamond between the one or more colored layers may be formed with low nitrogen doping such as nitrogen levels less than approximately 50 ppb and may appear colorless or near colorless [0009].
Additionally, the reference discloses that in CVD grown stones, the growth occurs on or near the <100> planes and the color banding is therefore parallel to the <100> plane.  Since the table is cut closely parallel to the <100> plane, the view from the table looks perpendicular to the color bands and they cannot be seen, leading to a colored gemstone having a highly desirable uniform colored stone [0012].  As such, the CVD grown gemstone of Linares is expected to have the same properties regarding color uniformity (and therefore Figure of Merit) as the claimed diamond material if fabricated into a round brilliant cut diamond given the reference discloses the diamond has a uniform color when the table is cut closely parallel to the <100> planes and given the structure of the disclosed diamond closely resembles that of the claimed diamond (i.e. alternating layers of different defect compositions and colors); see Applicant’s specification page 16 “a FM value above 0.15 resulted in visible colour bands in a cut gemstone whereas values below 0.15 resulted in no visible colour bands in a cut gemstone.”
Regarding the limitation that the second set of layers has a layer thickness greater than the first set of layers, Linares discloses that to achieve the darker blue color, high doped thinner layers may be used with alternating layers of undoped (low doped) diamond [0015].
Alternatively, regarding the thickness of the second set of layers, Linares discloses the layers of boron doped diamond are formed with a thickness of less than 1 micron to 1 mm [001].  Additionally, the reference discloses that the gemstones should generally have a thickness of 0.5 mm or more [0020].  Given the reference also discloses that CVD diamonds may be provided with one or more layers of doping to form colored diamonds wherein layers of blue colored diamond may be formed by doping thin layers with boron alternated with low doped or undoped CVD diamond layers, it would have been obvious to one of ordinary skill in the art for the undoped layers (second set) to have a larger thickness than the boron doped layers (first set) when the thickness of the gemstone is 0.5 mm and the boron doped layers are 1 to 50 microns; see Figure 1 and [0007-0009].
Note that although the reference does not disclose the thickness of the second set of layers, the reference does disclose the boron doped layers have a thickness of less than 1 micron to 1 mm and are thinner than the undoped/low doped layers, see above discussion.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention for the second set of layers to have a thickness overlapping the claimed range; see MPEP 2144.05 I. 
While the reference discloses the undoped layers as colorless or near colorless with an example of nitrogen concentration of less than 50 ppb, the reference fails to disclose the nitrogen concentration within the claimed range [0009].
Vohra discloses high growth rate methods for producing high-quality diamonds wherein the diamond comprises less than about 10 ppm nitrogen, see abstract and [0006-0007].  The reference further discloses the growth rate increases with increasing nitrogen addition, see Fig. 31 and [0219].  Additionally, the reference discloses an example of a diamond with less than 2 ppm nitrogen concentration wherein the diamond is near colorless and the growth rate is about 30 microns per hour [0237]; see MPEP 2144.05 I “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the undoped/low doped layers of Linares to have a nitrogen concentration up to less than about 2 ppm in order to provide a high growth rate without impacting color given Vohra discloses a diamond with less than about 2 ppm is near colorless, see above discussion and Vohra [0237].  
	Regarding claim 3, Linares discloses the colored diamonds comprise one or more layers, which overlaps the claimed range, see abstract.
Regarding claims 4 and 5, the CVD grown gemstone of Linares is expected to have the same properties regarding color uniformity as the claimed diamond material if fabricated into a round brilliant cut diamond given the reference discloses the diamond has a uniform color when the table is cut closely parallel to the <100> planes and given the structure of the disclosed diamond closely resembles that of the claimed diamond (i.e. alternating layers of different defect compositions and colors).
Regarding claim 6, Linares discloses the gemstones generally have a thickness of 0.5 mm or thicker, with no actual limit, which is considered to render obvious the claimed carat size given the carat size depends on the thickness of the gemstone [0020].
Regarding claim 9, the reference discloses the boron doped layers are doped with boron in the range of 0.5 ppm to 1000 ppm, which overlaps the claim range [0015].  Given the reference does not disclose a co-dopant in the boron doped layers, the total boron concentration is considered to be approximately equal to the uncompensated boron concentration; see Applicant’s specification page 15.
Regarding claim 17, the reference discloses the first set of layers has a thickness of less than 1 micron to 50 microns, which overlaps the claimed range [0015].
Regarding claim 19, although the reference does not specifically disclose the thickness of the second set of layers, it would have been obvious to one of ordinary skill in the art at the time of the invention for the second set to have a thickness of greater than 50 microns when the first set has a thickness of 50 microns given the reference discloses the second set as thicker than the first set, see above discussion.  A thickness of greater than 50 microns is considered to overlap the claimed range.  Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the thickness of the second set of layers depending on the desired level of color saturation, see Linares [0014-0015].
Regarding claim 21, given the reference discloses the color bands cannot be seen, which leads to a uniform colored stone, it is expected the disclosed CVD diamond has a figure of merit within the claimed range [0012]; see Applicant’s specification page 16 “a FM value above 0.15 resulted in visible colour bands in a cut gemstone whereas values below 0.15 resulted in no visible colour bands in a cut gemstone.”
Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.
	Applicant argues that combination of Linares and Vohra does not teach or suggest the claimed dopant concentration level and thickness of the second set of layers.   Specifically, Applicant notes that Linares describes the thickness range of it doped layer as less than 1 micron to 50 microns, which Applicant argues does not include 50 microns.  Additionally, the reference does not give any indication of what the thickness of the undoped layer may be and does not teach the claimed minimum thickness.  Applicant argues that the description of Linares suggests using thicker doped layers with alternating thin undoped layers. Further, Applicant argues that increasing the thickness of undoped layers to the claimed minimum would dilute the total amount of boron doped material light would encounter, which goes against the teaching of Linares. 
Lastly, Applicant notes that the doping levels of the low doped layers in Linares is less than approximately 50 ppb. As such, according to Applicant, it would be anticipated that the thickness of the undoped layer would be decreased if the doping concentration upper limit were doubled in order to prevent light that passes through from being diluted.  For at least these reasons, Applicant contends that the cited art fails to render obvious the claimed invention.  Examiner respectfully disagrees.
Regarding the thickness of the second (undoped/low doped) layers, Applicant is correct that the reference does not provide specific values.  The reference does, however, teach the thickness of the of the second layer relative to the thickness of the first (high doped) layers, see above discussion.  Given the reference also teaches the thickness of the first (thinner) layers as between less than 1 micron to 1 mm, the reference is considered to render obvious second (thin) layers with a thickness of no less than 0.1 mm [0011-0015].  Additionally, the reference discloses the second layers relieve strain [0015].  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the thickness of the second layers in order to provide strain relief without affecting the desired color; see MPEP 2144.05 II.
Regarding the doping level of the second (undoped/low doped layer), Linares does not provide any teachings that the thickness of the second layer depends on the level of dopant concentration.  The reference does, however, disclose the second layer is colorless or near colorless and provides strain relief [0009 & 0015].  Additionally, as discussed above, the reference discloses the second layer has a thickness relative to the first layer, which is less than 1 micron to 1 mm [0011].  Vohra discloses a nitrogen concentration up to less than about 2 ppm as providing a high growth rate and as near colorless [0237].  As such, Examiner maintains the position that increasing the dopant concentration to the levels of Vohra would provide a high growth rate without impacting color.
For the above reasons, the rejections are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669. The examiner can normally be reached Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAURA A AUER/
Primary Examiner, Art Unit 1783